Name: Decision of the EEA Joint Committee No 20/95 of 5 April 1995 amending Annex XIII (Transport) to the EEA Agreement
 Type: Decision
 Subject Matter: communications;  European construction;  organisation of transport;  transport policy;  energy policy;  economic policy
 Date Published: 1995-07-08

 8.7.1995 EN Official Journal of the European Communities L 158/42 DECISION OF THE EEA JOINT COMMITTEE No 20/95 of 5 April 1995 amending Annex XIII (Transport) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XIII to the Agreement was last amended by Decision of the EEA Joint Committee No 29/94 of 2 December 1994 amending Annex XIII (Transport) to the EEA Agreement (1); Whereas the Seventh Directive of the European Parliament and of the Council 94/21/EC of 30 May 1994 on summer-time arrangements (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following heading and point shall be inserted after point 68a (Council Directive 91/670/EEC) in Annex XIII to the Agreement: VII. OTHER 68b. 394 L 0021: Seventh Directive of the European Parliament and of the Council 94/21/EC of 30 May 1994 on summer-time arrangements (OJ No L 164, 30. 6. 1994, p. 1). Article 2 The texts of the Seventh Directive 94/21/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 May 1995, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 5 April 1995. For the EEA Joint Committee The President P. BENAVIDES (1) OJ No L 339, 29. 12. 1994, p. 89. (2) OJ No L 164, 30. 6. 1994, p. 1.